Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148752(8)                                                                                                Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PETER DE FILIPPIS and MARIA                                                                             David F. Viviano,
  ROSA DE FILIPPIS,                                                                                                   Justices
            Plaintiffs,
  v                                                                 SC: 148752
                                                                    AGC: 2023-13
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 24, 2014
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2014
         d0922
                                                                               Clerk